 GRINNELL PAJAMA CORP.289rulings.The decisional basis of the Board's July 29, 1952,order is described in our decision in the Shell Chemical Corpo-ration caseissuedthis day, and need not here be repeated.Thereafter, following the Respondent's unsuccessful attemptsto obtain the Court's review of the Board's interlocutory orderof July 29, 1952, the case was litigated on the merits beforeTrial Examiner Ralph Winkler who, on July 13, 1953, issuedan Intermediate Report disposing of the complaint on the merits.He found that,as was allegedin the complaint, the Respondentviolated Section 8 (a) (1) and (3) of the statute upon the same actswhich had formed the basis of the initial, abortive proceedingsdetailed above.Thereafter, the .Respondent filed exceptions and a brief insupport thereof dealing with the merits of the case, but alsoincluding, in effect,a renewalof the motion. to dismiss whichwas the subject of the Board's July 29, 1952, order.We have now reexamined, on the basis of the record as awhole, the question of whether the summary dismissal of thecomplaint withoutregardto the merits is justified as a matterof policy. Upon the entire record, and in light of the similarityof the circumstances under which this and the Shell ChemicalCorporation proceeding were placed before us, we are con-vinced that substantially the same considerations are here pres-ent as those motivating our decision in the Shell ChemicalCorporation case to the effect that sound policy reasons existfor not proceeding further in the kind of unusual situation wehere face. Therefore, we find, as we did in the Shell ChemicalCorporation case, that it will not effectuate the broad purposesand policies of the Act to proceed further in this case, and weshall accordinglydismissthe complaint in its entirety, with-out passingupon its merits.[The Board dismissed the complaint.]Member Beeson took no part in the consideration of theabove Decision and Order.GRINNELL PAJAMA CORP.andAMALGAMATED CLOTHINGWORKERS OF AMERICA, CIO, Petitioner. Case No. 1-RC-3519. April 19, 1954.DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before M. AliceFountain, hearing officer. The hearing officer's rulings madeat the hearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in this case, the Board finds:108 NLRB No. 60.339676 0 - 55 - 20 290DECISIONSOF NATIONAL LABOR RELATIONS BOARD1.The Employer is engaged in commerce within the meaningof the Act.'2.The labor organization involved claims to represent cer-tain employees of the Employer.:3.A question affecting commerce exists concerning the rep-resentation of employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.'4.The appropriate unit:The Petitioner seeks a unit of production and maintenanceemployees with the statutoryexclusions.The Employer, how-ever, would also exclude the shipping and receiving clerks asconfidential employees,the examiners as managerial em-ployees, and the shipper and two assistant foremen as super-visory employees. In addition, the Employer contends in itsbrief for the first time that cutters and spreaders are a skilledand functionally coherent group and should be separately repre-sented from other production and maintenance employees. ThePetitioner would include all of these employees in the unit.1The Employer, on a labor contract basis, is engaged in the business of cutting, sewing,and trimming ladies', children's, and men's pajamas at its plant in Massachusetts. Materialis shipped to the Employer from without the State of Massachusetts by out-of-State sellersof the finished product. After the material is cut and sewn, the finished product is shippedto customers of the sellers, at the latter's instructions. For its services during the pastyear, the Employer received from the sellers from $250,000 to $300.000. In view of the fore-going,we find that the Employer is engaged in commerce within the meaning of the Act, andthat it will effectuate the policies of the Act to assert jurisdiction herein. Hollow Tree LumberCompany, 91 NLRB 635. In agreeing to assert jurisdiction here, Chairman Farmer andMember Beeson are not thereby to be deemed as concurring with the Board's presentjurisdictional standards.2The Employer refused to stipulate that the Petitioner is a labor organization. We aresatisfied that the Petitioner exists for the purpose of collective bargaining with the Employerwith respect to wages, hours, and other cotditions of employment and therefore is a labororganization as defined in the Act. Moreover, contrary to the Employer's contention, we findthat the Petitioner is not disqualified from seeking to represent the Employer's productionand maintenance employees solely because it customarily represents employees engaged inthe manufacture of men's wear.3The Employer moved to dismiss the petition on the grounds that: (a) No previous demandfor recognition as bargaining agent was made by the Petitioner; (b) the Petitioner's showingof interest was not attached to the copy of the petition served on the Employer; (c) thepetitionwas not sworn to before a notary public; and (d) the Petitioner failed to answercorrectly question 11 of the petition that another labor organization was interested in thisproceeding.We find no merit in the Employer's contentions and therefore deny its motion.(a) The filing of a petition is itself sufficient demand for recognition to raise a question con-cerning representation. Advance Pattern Company, 80 NLRB 29. (b) A labor organization'sshowing of interest is an administrative matter for the determination of the Board and is notsubject to direct or collateral attack by the parties. Stokely Foods, Inc., 78 NLRB 842; C. DJennings& Company, 68 NLRB 516. Accordingly, a copy of the Petitioner's showing ofinterest need not be served upon the Employer. (c) Under Section 102.52 of the Board's Rulesand Regulations it is unnecessary that a representation petition be sworn to where, as here,the petition contains a declaration by the person signing it that the contents thereof are trueand correct to the best of his knowledge and belief under the penalties of the Criminal Code.(d) Although the record discloses that the Petitioner incorrectly answered question 11 of thepetition, the Employer is not prejudiced thereby. However, the InternationalLadies'GarmentWorkers' Union, which may be interested in this proceeding, may, upon timely motion andproper showing of interest, antedating the date of the hearing, intervene in this proceedingand be accorded a place on the ballot in the election hereinafter directed. GRINNELL PAJAMA CORP.291Cuttersand spreaders: As it appears that cutters andspreaders are part of the production force and are subject tothe same general terms and conditions of employment, we find tno reason to exclude them.Shipping and receiving clerks: The Employer would excludethe shipping and receiving clerks as confidential employeesbecause in the performance of their duties they learn the names'and addresses of the Employer's customers, and the pricesand styles of the Employer's products. We find no merit in thiscontention. As the record reveals that these employees do notassist or act in a confidential capacity to any person whoexercises managerial functions in the field of labor relations,we find that the shipping and receiving clerks are not con-fidential employees within the meaning of Board decisions.4Accordingly, we will include them in the unit.Examiners: These employees inspect the finished work ofthe stitchers. Because their duties include the rejection ofdefective work, the Employer would exclude them as managerialemployees having diverse interests from those of productionand maintenance employees. We do not agree. As examiners donot exercise any supervisory authority and their work isessentially that of inspectors, we will, in accord with Boardpolicy, include them in the unit.'The assistant foremen and the shipper: The Employer wouldexclude, and the Petitioner would include, the two assistantforemen and the shipper. The assistant foremen are responsibleto the plant foreman for the operations conducted in the plant.The evidence shows they have the authority effectively torecommend the hire and discharge of employees in their depart-ments. Accordingly, we will exclude the assistant foremen assupervisory employees. For the same reason, we will alsoexclude the shipper who is in charge of the shipping departmentand who the record shows has direct authority to hire and dis-charge shipping and receiving employees.We find that all production and maintenance employees at theEmployer'sNew Bedford, Massachusetts, plant, includingcutters, spreaders, shipping and receiving clerks, and exam-iners, but excluding office clerical employees, professionalemployees, watchmen, guards, the shipper, assistant foremenand all other supervisors as defined in the Act, constitute aunitappropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act .64E. I DuPont De Nemours and Company, Inc. (Construction Division, Savannah RiverPlant), 107 NLRB No. 135 at 15; Miller Electric Company, 103 NLRB 1492.5 Palmer Manufacturing Company, 103 NLRB 336.6The Employer questioned whether seasonal employees should be included in the unit andheldeligible to vote. The record discloses that, although the Employer did not employseasonal employees at the time of the hearing, it customarily hires approximately 25 em-ployees each year in May for its busy season during May, June, and July. Under Boardpractice, such employees, if they perform functionally related work, are included in the 292DECISIONSOF NATIONAL LABOR RELATIONS BOARD[Text of Direction of Election omitted from publication]Member Rodgers took no part in the consideration of theabove Decision and Direction of Election.unit irrespective of the number of hours they work or the tenure of their employment. Asthe record does not disclose the nature of their duties or the regularity of their employment,we will permit seasonal employees to vote subject to challenge if they are employed duringthe eligibility period prescribed in the Decision and Direction of Election herein. Cf. L:Wiemann Company,106 NLRB 1167.MARVEL ROOFING PRODUCTS,INCORPORATED;WESTERNPROCUREMENT COMPANY,INCORPORATED; NEWMEXICO FELT MILLS,INCORPORATED'andCHAUF-FEURS, TEAMSTERS AND HELPERS,LOCAL UNION 492,AFL, Petitioner.Case No. 33-RC-469.April 19, 1954DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Byron E. Guse,hearing officer. The hearing officer's rulings made at thehearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in this case,the Board finds:1.The three companies listed above are New Mexicocorporations occupying the same premises in Albuquerque,New Mexico.Western Procurement Company, Incorporated,is engaged in buying and selling basic raw materials used inthemanufacture of asphalt composition roofing products byNew Mexico Felt Mills. During the year 1953, WesternProcurement Company purchased scrap paper,sawdust,asphaltcoating and saturants,and other products valued at $240,520from outside the State of New Mexico,and products valued at$42,500 from within the State.All of its sales, amounting to$ 365,767,were made within the State to New Mexico FeltMills.New Mexico Felt Mills, Incorporated,manufactures asphaltcomposition roofing products.All but 7 percent of its materialsispurchased from Western Procurement Company. Duringtheyear1953,allof its manufactured products,valued atapproximately$612,133, were sold within the State to MarvelRoofing Products.Marvel Roofing Products,Incorporated,in turn, sells allthe roofing products manufactured by New Mexico Felt MillsinNew Mexico,Arizona, Colorado,Texas, Oklahoma, and'The names of the companies appear as corrected at the hearing.108 NLRB No. 58.